Name: Council Decision (CFSP) 2015/1923 of 26 October 2015 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea
 Type: Decision
 Subject Matter: international affairs;  international security;  Africa;  defence
 Date Published: 2015-10-27

 27.10.2015 EN Official Journal of the European Union L 281/9 COUNCIL DECISION (CFSP) 2015/1923 of 26 October 2015 amending Decision 2010/638/CFSP concerning restrictive measures against the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 October 2010, the Council adopted Decision 2010/638/CFSP (1) concerning restrictive measures against the Republic of Guinea. (2) On the basis of a review of Decision 2010/638/CFSP, those restrictive measures should be extended until 27 October 2016. (3) Decision 2010/638/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 8(2) of Decision 2010/638/CFSP is replaced by the following: 2. This Decision shall apply until 27 October 2016. It shall be kept under constant review. It shall be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 26 October 2015. For the Council The President F. MOGHERINI (1) Council Decision 2010/638/CFSP of 25 October 2010 concerning restrictive measures against the Republic of Guinea (OJ L 280, 26.10.2010, p. 10).